EHIBIT 10.1



OXFORD INDUSTRIES, INC.

EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

Purpose

The purpose of the Oxford Industries, Inc. Executive Performance Incentive Plan
is as follows: (i) to attract and retain qualified executives by providing
performance-based compensation as an incentive for their efforts to achieve
Oxford Industries, Inc.'s financial and strategic objectives; and (ii) to
generally qualify compensation paid under the Plan as "performance-based
compensation" within the meaning of Code Section 162(m), in order to preserve
the Company's tax deduction for compensation paid under the Plan to Eligible
Employees.



Definitions

The following words and phrases as used in this Plan shall have the meanings set
forth in this Section unless a different meaning is clearly required by the
context.

 1.  "Board" means the Board of Directors of the Company.
 2.  "Code" means the Internal Revenue Code of 1986, as amended.
 3.  "Committee" means the committee appointed by the Board to administer the
     Plan pursuant to Section 8.2.
 4.  "Company" means Oxford Industries, Inc.
 5.  "Eligible Employee" means the Chief Executive Officer of the Company and
     any other employee of the Company (or of any Subsidiary) who, in the
     opinion of the Committee, (i) will have compensation for the Plan Year
     sufficient to result in the employee being listed in the Summary
     Compensation Table appearing in the Company's proxy statement distributed
     to shareholders in the calendar year following the Plan Year, as required
     by Item 402(a)(3) of Regulation S-K under the Securities Act of 1933, as
     amended; or (ii) otherwise qualifies as a key executive of the Company or a
     senior executive officer of a Subsidiary.
 6.  "Maximum Performance Award" means an amount not greater than $5 million
     with respect to the award of a bonus.
 7.  "Outside Directors" means members of the Board who qualify as outside
     directors, as that term is defined in Code Section 162(m) and the
     regulations proposed or adopted thereunder.
 8.  "Participant" means an Eligible Employee designated by the Committee under
     Section 3 to participate in the Plan.
 9.  "Performance Award" means the bonus awarded to a Participant under the
     terms of the Plan.
 10. "Performance Measures" means the specified objectives and measurements
     established by the Committee which, if satisfied, will result in a
     Performance Award.
 11. "Plan" means this Oxford Industries, Inc. Executive Performance Incentive
     Plan, as amended from time to time.
 12. "Plan Year" means the twelve-month period which is the same as the
     Company's fiscal year.
 13. "Subsidiary" means any corporation, joint venture or partnership in which
     the Company owns directly or indirectly (i) with respect to a corporation,
     stock possessing at least fifty percent (50%) of the total combined voting
     power of all classes of stock in the corporation, or (ii) in the case of a
     joint venture or partnership, a fifty percent (50%) or more interest in the
     capital or profits of such joint venture or partnership.



Participation

As soon as possible following the commencement of each Plan Year, the Committee
shall specify by name or position the Participants. The Committee shall retain
discretion to name as a Participant an employee hired or promoted after the
commencement of the Plan Year.



Establishment of Performance Measures and Performance Awards

Time of Establishment
. No later than ninety (90) days after the commencement of the Plan Year, the
Committee shall specify in writing the Performance Measures and Performance
Awards which are to apply for that Plan Year, subject to the provisions of
Sections 4.2 and 4.3.



Performance Awards
. Performance Awards may vary among Participants and from Plan Year to Plan
Year; however, no Performance Award shall exceed the Maximum Performance Award.
Performance Awards may be established as a percentage or multiple of base
salary, or as a percentage or multiple of an established target bonus. In
addition to the Performance Awards that are intended to satisfy the provisions
of Code Section 162(m), the Committee may also award a discretionary bonus that
is based in whole or in part upon the achievement of the Performance Measures
established hereunder.
Performance Measures
. Performance measures may include the achievement of a specified a specified
target, or target growth in, one or more of the following: (i) earnings before
interest expense, taxes, depreciation and amortization ("EBITDA"); (ii) earnings
before interest expense and taxes ("EBIT"); (iii) net earnings; (iv) net income;
(v) operating income; (vi) earnings per share; (vii) book value per share;
(viii) return on shareholders' equity; (ix) capital expenditures; (x) expenses
and expense ratio management; (xi) return on investment; (xii) improvements in
capital structure; (xiii) profitability of an identifiable business unit or
product; (xiv) maintenance or improvement of profit margins; (xv) stock price;
(xvi) market share; (xvii) revenues or sales; (xviii) costs; (xix) cash flow;
(xx) working capital; (xxi) return on (net) assets; (xxii) economic value added;
(xxiii) gross or net profit before or after taxes or (xxiv) objectively
determinable goals with respect to service or product delivery, service or
product quality, inventory management, customer satisfaction, meeting budgets
and/or retention of employees.

Performance measures may relate to the Company and/or one or more of its
subsidiaries, one or more of its divisions or units or any combination of the
foregoing, on a consolidated or nonconsolidated basis, and may be applied on an
absolute basis or be relative to one or more peer group companies or indices, or
any combination thereof, all as the Committee determines. These factors will not
be altered or replaced by any other criteria without ratification by the
shareholders of the Company if failure to obtain such approval would result in
jeopardizing the tax deductibility of Performance Awards to Participants.



Determination of Amount of Performance Awards

Committee Certification Regarding Performance Measures
. As soon as possible following the end of each Plan Year, the Committee shall
certify for each Participant whether the Performance Measures for that Plan Year
have been met. If such Performance Measures have been met, the Committee will
award such Participant the Performance Award established under Section 4 hereof,
subject to the discretion reserved in Section 5.3 to reduce such awards, but
with no discretion to increase the Performance Award. Notwithstanding the
foregoing, the Committee may elect to award a discretionary bonus that is based
in whole or in part upon the achievement of the Performance Measures established
hereunder.



Maximum Award
. No Performance Award to a Participant for a Plan Year may exceed the Maximum
Performance Award.
Reduction of Award Amount
. The Committee in its sole discretion may award to a Participant less than the
Performance Award regardless of the fact that the Performance Measures for the
Plan Year have been met.



Payment of Awards

Performance Awards for a given Plan Year shall be paid in cash (or as otherwise
determined by the Committee) as soon as practicable following the close of that
Plan Year. However, such payment may be subject to deferral pursuant to the
provisions of any applicable deferred compensation plan maintained by the
Company or a Subsidiary.



Termination of Employment

If a Participant's employment with the Company (and its Subsidiaries, if
applicable) terminates prior to the end of a Plan Year for Cause, such
Participant shall not receive any Performance Award for such Plan Year.



Plan Administration

Administration by Committee
. The Plan shall be administered by the Committee, which shall have the
authority in its sole discretion, subject to the provisions of the Plan, to
administer the Plan and to exercise all the powers either specifically granted
to it under the Plan or necessary or advisable in the administration of the
Plan.
Appointment of Committee
. The Board shall appoint the Committee from among its members to serve at the
pleasure of the Board. The Board from time to time may remove members from, or
add members to, the Committee and shall fill all vacancies thereon. The
Committee shall at all times consist solely of two or more Outside Directors.
Interpretation of Plan Provisions
. The Committee shall have complete discretion to construe and interpret the
Plan and may adopt rules and regulations governing administration of the Plan.
The Committee may consult with the management of the Company but shall retain
responsibility for administration of the Plan. The Committee's decisions,
actions and interpretations regarding the Plan shall be final and binding upon
all Participants.
Participation Limited to this Plan
. A Participant in this Plan with respect to a Plan Year shall not be entitled
to participate in the Company's Performance Bonus Program for such Plan Year,
notwithstanding any provision of such Performance Bonus Program to the contrary.



Compliance with Code Section 162(m)

The Company intends that Performance Awards under this Plan satisfy the
applicable requirements of Code Section 162(m) so that such Code section does
not deny the Company a tax deduction for such Performance Awards. It is intended
that the Plan shall be operated and interpreted such that Performance Awards
remain tax deductible by the Company. Notwithstanding the foregoing, the
Committee may elect to award a discretionary bonus that is based in whole or in
part upon the achievement of the Performance Measures established hereunder
without regard to whether such discretionary bonus would satisfy the
requirements of Code Section 162(m).



Nonassignability

No Performance Award granted to a Participant under the Plan shall be assignable
or transferable, except by will or by the laws of descent and distribution.



Effective Date and Term of Plan

The Plan shall be effective as of May 31, 2003, subject to approval by the
shareholders of the Company. The Plan shall continue from year to year until
terminated by the Board.



Amendment of the Plan

The Board may amend, modify or terminate the Plan at any time and from time to
time. Notwithstanding the foregoing, no such amendment, modification or
termination shall affect the payment of a Performance Award for a Plan Year
already ended. In addition, any amendment or modification of the Plan shall be
subject to shareholder approval if necessary for purposes of qualifying
compensation paid under the Plan as "performance-based compensation" under Code
Section 162(m).



General Provisions

Unfunded Plan
. The Plan shall be an unfunded incentive compensation arrangement for a select
group of key management employees of the Company and its participating
Subsidiaries. Nothing contained in the Plan, and no action taken pursuant to the
Plan, shall create or be construed to create a trust of any kind. A
Participant's right to receive a Performance Award shall be no greater than the
right of an unsecured general creditor of the Company. All Performance Awards
shall be paid from the general funds of the Company, and no segregation of
assets shall be made to ensure payment of Performance Awards.



Governing Law
. The Plan shall be interpreted, construed and administered in accordance with
the laws of the State of Georgia, without giving effect to principles of
conflicts of law.
Section Headings
. The section headings contained in the Plan are for purposes of convenience
only and are not intended to define or limit the contents of the Plan's
sections.
Effect on Employment
. Nothing contained in the Plan shall affect or be construed as affecting the
terms of employment of any Eligible Employee except as expressly provided in the
Plan. Nothing in the Plan shall affect or be construed as affecting the right of
the Company or a Subsidiary to terminate the employment of an Eligible Employee
at any time for any reason, with or without cause.
Successors
. All obligations of the Company with respect to Performance Awards granted
under the Plan shall be binding upon any successor to the Company, whether such
successor is the result of an acquisition of stock or assets of the Company, a
merger, a consolidation or otherwise.
Withholding of Taxes
. The Company shall deduct from each Performance Award the amount of any taxes
required to be withheld by any governmental authority.

IN WITNESS WHEREOF, Oxford Industries, Inc. has caused this Plan to be executed
this ______ day of _________________, 2003.

 

OXFORD INDUSTRIES, INC.

By:

 

Title: